 



EXHIBIT 10.29.5
 
ALLIANCE CONSULTING GROUP ASSOCIATES, INC.
AND
ALLIANCE HOLDINGS, INC.
AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
 

 



--------------------------------------------------------------------------------



 



This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is entered into as of
February 28, 2007 by and among COMERICA BANK (“Bank”) and ALLIANCE CONSULTING
GROUP ASSOCIATES, INC. and ALLIANCE HOLDINGS, INC. (individually, a “Borrower”
and collectively, the “Borrowers”).
RECITALS
     A. Borrowers and Bank are parties to that certain Loan and Security
Agreement dated as of September 25, 2003, as amended, including, without
limitation, by that certain First Amendment to Loan and Security Agreement dated
as of December 12, 2003, that certain Second Amendment to Loan and Security
Agreement dated as of May 27, 2004, that certain Third Amendment to Loan
Documents dated as of August 9, 2004, that certain Fourth Amendment to Loan
Documents dated as of September 30, 2004, that certain Fifth Amendment to Loan
Documents dated as of March 11, 2005, that certain Sixth Amendment to Loan
Documents dated as of June 30, 2005, that certain Seventh Amendment to Loan
Documents dated as of February 28, 2006, that certain Eighth Amendment and
Consent to Loan Documents dated as of April 27, 2006, that certain Consent to
Loan Documents dated as of July 13, 2006 and that certain Ninth Amendment and
Waiver to Loan Documents dated December 29, 2006 (collectively, the “Agreement”)
and that certain LIBOR Addendum to Loan and Security Agreement dated as of
September 25, 2003 (the “LIBOR Addendum”)(the Agreement and the LIBOR Addendum,
collectively, the “Original Agreement”).
     B. Borrowers and Bank wish to amend and restate the terms of the Original
Agreement. This Agreement sets forth the terms on which Bank will advance credit
to Borrowers, and Borrower will repay the amounts owing to Bank.
AGREEMENT
     The parties agree as follows:
     1. DEFINITIONS AND CONSTRUCTION.
          1.1 Definitions. As used in this Agreement, the following terms shall
have the following definitions:
               “Accounts” means all presently existing and hereafter arising
accounts, contract rights, payment intangibles and all other forms of
obligations owing to a Borrower arising out of the sale or lease of goods
(including, without limitation, the licensing of software and other technology)
or the rendering of services by a Borrower, whether or not earned by
performance, and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.
               “ACH Sublimit” means a sublimit for Automated Clearing House
transactions under the Revolving Line of $250,000.
               “Advance” or “Advances” means a cash advance or cash advances
under the Revolving Facility.
               “Affiliate” means, with respect to any Person, any Person that
owns or controls directly or indirectly such Person, any Person that controls or
is controlled by or is under common control with such Person, and each of such
Person’s senior executive officers, directors, and partners. “Affiliate” shall
not include any partner company of Safeguard Scientifics, Inc., Safeguard
Delaware, Inc. or Safeguard Scientifics (Delaware), Inc.
               “Bank Expenses” means all reasonable costs or expenses (including
reasonable attorneys’ fees and expenses) incurred in connection with the
preparation, negotiation, administration, and enforcement of the Loan Documents;
reasonable Collateral audit fees; and Bank’s reasonable attorneys’ fees and
expenses incurred in amending, enforcing or defending the Loan Documents
(including fees and expenses of appeal), incurred before, during and after an
Insolvency Proceeding, whether or not suit is brought.

1



--------------------------------------------------------------------------------



 



               “Borrower’s Books” means all of a Borrower’s books and records
including: ledgers; records concerning Borrower’s assets or liabilities, the
Collateral, business operations or financial condition; and all computer
programs, or tape files, and the equipment, containing such information.
               “Borrowing Base” means an amount equal to the sum of (i) eighty
five percent (85%) of Eligible Accounts plus (ii) the lesser of eighty five
percent (85%) of Eligible Unbilled Accounts or $5,000,000, in each case as
determined by Bank with reference to the most recent Borrowing Base Certificate
delivered by Borrower. Beginning October 1, 2007, Borrowing Base means an amount
equal to the sum of (i) eighty percent (80%) of Eligible Accounts plus (ii) the
lesser of eighty percent (80%) of Eligible Unbilled Accounts or $2,500,000, in
each case, as determined by Bank with reference to the most recent Borrowing
Base Certificate delivered by Borrower. Beginning January 1, 2008, Borrowing
Base means an amount equal to eighty percent (80%) of Eligible Accounts, as
determined by Bank with reference to the most recent Borrowing Base Certificate
delivered by Borrower.
               “Business Day” means any day that is not a Saturday, Sunday, or
other day on which banks in the State of California or the Commonwealth of
Pennsylvania are authorized or required to close.
               “Change in Control” means (a) a sale of all or substantially all
of the assets of a Borrower, or (b) a transaction in which any “person” or
“group” (within the meaning of Section 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934), directly or indirectly, of a
sufficient number of shares of all classes of stock then outstanding of a
Borrower ordinarily entitled to vote in the election of directors, empowering
such “person” or “group” to elect a majority of the Board of Directors of a
Borrower, who did not have such power before such transaction; provided that a
transaction with any Affiliate of a Borrower shall not constitute a “Change of
Control.”
               “Closing Date” means the date of this Agreement.
               “Code” means the California Uniform Commercial Code.
               “Collateral” means the property described on Exhibit A attached
hereto.
               “Contingent Obligation” means, as applied to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to (i) any indebtedness, lease, dividend, letter of credit or other
obligation of another, including, without limitation, any such obligation
directly or indirectly guaranteed, endorsed, co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable; (ii) any obligations with respect to undrawn
letters of credit, corporate credit cards, or merchant services issued or
provided for the account of that Person; and (iii) all obligations arising under
any interest rate, currency or commodity swap agreement, interest rate cap
agreement, interest rate collar agreement, or other agreement or arrangement
designed to protect a Person against fluctuation in interest rates, currency
exchange rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith; provided, however, that such
amount shall not in any event exceed the maximum amount of the obligations under
the guarantee or other support arrangement.
               “Copyrights” means any and all copyright rights, copyright
applications, copyright registrations and like protections in each work or
authorship and derivative work thereof, whether published or unpublished and
whether or not the same also constitutes a trade secret, now or hereafter
existing, created, acquired or held.
               “Credit Extension” means each Advance, or any other extension of
credit by Bank for the benefit of Borrower hereunder.

2



--------------------------------------------------------------------------------



 



               “Current Assets” means, as of any applicable date, all amounts
that should, in accordance with GAAP, be included as current assets on the
consolidated balance sheet of Borrower and its Subsidiaries, as at such date.
               “Current Liabilities” means, as of any applicable date, all
amounts that should, in accordance with GAAP, be included as current liabilities
on the consolidated balance sheet of Borrower and its Subsidiaries, as at such
date, plus, to the extent not already included therein, all outstanding Credit
Extensions made under this Agreement, including all Indebtedness that is payable
upon demand or within one year from the date of determination thereof unless
such Indebtedness is renewable or extendible at the option of Borrower or any
Subsidiary to a date more than one year from the date of determination.
               “Daily Balance” means the amount of the Obligations owed at the
end of a given day.
               “Eligible Accounts” means those Accounts that arise in the
ordinary course of a Borrower’s business that comply with all of such Borrower’s
representations and warranties to Bank set forth in Section 5.4; provided, that
standards of eligibility may be fixed and revised from time to time by Bank in
Bank’s reasonable judgment and upon notification thereof to a Borrower in
accordance with the provisions hereof. Unless otherwise agreed to by Bank,
Eligible Accounts shall not include the following:
               (a) Accounts that the account debtor has failed to pay within
ninety (90) days of invoice date;
               (b) Accounts with respect to an account debtor, twenty -five
percent (25%) of whose Accounts the account debtor has failed to pay within
ninety (90) days of invoice date;
               (c) Accounts with respect to which the account debtor is an
officer, employee, or agent of a Borrower;
               (d) Accounts with respect to which goods are placed on
consignment, guaranteed sale, sale or return, sale on approval, bill and hold,
or other terms by reason of which the payment by the account debtor may be
conditional;
               (e) Accounts with respect to which the account debtor is an
Affiliate of a Borrower provided, however, that Eligible Accounts shall include
Accounts with respect to which the account debtor is an Affiliate of a Borrower
in an aggregate amount not to exceed Five Hundred Thousand Dollars ($500,000) at
any time and only to the extent such Accounts are otherwise Eligible Accounts;
               (f) Accounts with respect to which the account debtor does not
have its principal place of business in the United States, except for Eligible
Foreign Accounts;
               (g) Accounts with respect to which the account debtor is the
United States or any department, agency, or instrumentality of the United
States, except for Accounts of the United States if the payee has assigned its
payment rights to Bank and the assignment has been acknowledged under the
Assignment of Claims Act of 1940 (31 U.S.C. § 3727);
               (h) Accounts with respect to which a Borrower is liable to the
account debtor for goods sold or services rendered by the account debtor to a
Borrower or for deposits or other property of the account debtor held by a
Borrower, but only to the extent of any amounts owing to the account debtor
against amounts owed to a Borrower;
               (i) Accounts with respect to an account debtor, including
Subsidiaries and Affiliates, whose total obligations to Borrowers exceed
twenty-five percent (25%) of all Accounts, to the extent such obligations exceed
the aforementioned percentage, except as approved in writing by Bank;
               (j) Accounts with respect to which the account debtor disputes
liability or makes any claim with respect thereto as to which Bank believes, in
its sole discretion, that there may be a basis for dispute (but only

3



--------------------------------------------------------------------------------



 



to the extent of the amount subject to such dispute or claim), or is subject to
any Insolvency Proceeding, or becomes insolvent, or goes out of business;
               (k) Accounts the collection of which Bank reasonably determines
to be doubtful; and
               (l) Unbilled Accounts except for Eligible Unbilled Accounts. .
               “Eligible Foreign Accounts” means Accounts with respect to which
the account debtor does not have its principal place of business in the United
States and that (i) are supported by one or more letters of credit in an amount
and of a tenor, and issued by a financial institution, acceptable to Bank, or
(ii) that Bank approves on a case-by-case basis; including, without limitation,
Accounts with IBM Canada Ltd. and any of its Affiliates.
               “Eligible Unbilled Accounts” means Accounts that would otherwise
be Eligible Accounts but have not yet been billed except for Unbilled Accounts
arising from fixed fee contracts with milestone-based payments where the
deliverable milestone has not been achieved. An Unbilled Account shall be
ineligible if not billed by Borrower within 35 days
               “Equipment” means all present and future machinery, equipment,
tenant improvements, furniture, fixtures, vehicles, tools, parts and attachments
in which Borrower has any interest.
               “ERISA” means the Employee Retirement Income Security Act of
1974, as amended, and the regulations thereunder.
               “Event of Default” has the meaning assigned in Article 8.
               “GAAP” means generally accepted accounting principles as in
effect from time to time.
               “Guaranteed Loan Agreement” means the Loan and Security Agreement
of even date between Borrowers and Bank, supported by an unconditional guaranty
of Safeguard Scientifics, Inc.
               “Indebtedness” means (a) all indebtedness for borrowed money or
the deferred purchase price of property or services, including without
limitation reimbursement and other obligations with respect to surety bonds and
letters of credit, (b) all obligations evidenced by notes, bonds, debentures or
similar instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.
               “Insolvency Proceeding” means any proceeding commenced by or
against any person or entity under any provision of the United States Bankruptcy
Code, as amended, or under any other bankruptcy or insolvency law, including
assignments for the benefit of creditors, formal or informal moratoria,
compositions, extension generally with its creditors, or proceedings seeking
reorganization, arrangement, or other relief.
               “Intellectual Property Collateral” means all of a Borrower’s
right, title, and interest in and to the following:
               (a) Copyrights, Trademarks and Patents;
               (b) Any and all trade secrets, and any and all intellectual
property rights in computer software and computer software products now or
hereafter existing, created, acquired or held;
               (c) Any and all design rights which may be available to a
Borrower now or hereafter existing, created, acquired or held;
               (d) Any and all claims for damages by way of past, present and
future infringement of any of the rights included above, with the right, but not
the obligation, to sue for and collect such damages for said use or infringement
of the intellectual property rights identified above;

4



--------------------------------------------------------------------------------



 



               (e) All licenses or other rights to use any of the Copyrights,
Patents or Trademarks, and all license fees and royalties arising from such use
to the extent permitted by such license or rights;
               (f) All amendments, renewals and extensions of any of the
Copyrights, Trademarks or Patents; and
               (g) All proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing;
     provided however, that any of the foregoing developed by a Borrower to be
used exclusively by a Borrower’s customer shall not constitute “Intellectual
Property Collateral”.
               “Inventory” means all present and future inventory in which
Borrower has any interest, including merchandise, raw materials, parts,
supplies, packing and shipping materials, work in process and finished products
intended for sale or lease or to be furnished under a contract of service, of
every kind and description now or at any time hereafter owned by or in the
custody or possession, actual or constructive, of Borrower, including such
inventory as is temporarily out of its custody or possession or in transit and
including any returns upon any accounts or other proceeds, including insurance
proceeds, resulting from the sale or disposition of any of the foregoing and any
documents of title representing any of the above, and Borrower’s Books relating
to any of the foregoing.
               “Investment” means any beneficial ownership of (including stock,
partnership interest or other securities) any Person, or any loan, advance or
capital contribution to any Person.
               “IRC” means the Internal Revenue Code of 1986, as amended, and
the regulations thereunder.
               “Letter of Credit” means a commercial or standby letter of credit
or similar undertaking issued by Bank at Borrower’s request in accordance with
Section 2.1(a)(iii).
               “Letter of Credit Sublimit” means a sublimit for Letters of
Credit under the Revolving Line of $1,565,000.
               “Lien” means any mortgage, lien, deed of trust, charge, pledge,
security interest or other encumbrance.
               “Loan Documents” means, collectively, this Agreement, any note or
notes executed by Borrower, and any other agreement entered into in connection
with this Agreement, all as amended or extended from time to time.
               “Material Adverse Effect” means a material adverse effect on
(i) the business operations condition (financial or otherwise) or prospects of a
Borrower and its Subsidiaries taken as a whole, (ii) the ability of a Borrower
to repay the Obligations or otherwise perform its obligations under the Loan
Documents, or (iii) the value or priority of Bank’s security interests in the
Collateral.
               “Negotiable Collateral” means all of Borrower’s present and
future letters of credit of which it is a beneficiary, notes, drafts,
instruments, securities, documents of title, and chattel paper, and Borrower’s
Books relating to any of the foregoing.
               “Obligations” means all debt, principal, interest, Bank Expenses
and other amounts owed to Bank by Borrower pursuant to this Agreement or any
other agreement, whether absolute or contingent, due or to become due, now
existing or hereafter arising, including any interest that accrues after the
commencement of an Insolvency Proceeding.
               “Patents” means all patents, patent applications and like
protections including without limitation improvements, divisions, continuations,
renewals, reissues, extensions and continuations in part of the same.

5



--------------------------------------------------------------------------------



 



               “Periodic Payments” means all installments or similar recurring
payments that a Borrower may now or hereafter become obligated to pay to Bank
pursuant to the terms and provisions of any instrument, or agreement now or
hereafter in existence between a Borrower and Bank.
               “Permitted Indebtedness” means:
               (h) Indebtedness of a Borrower in favor of Bank arising under
this Agreement, the Guaranteed Loan Agreement, or any other Loan Document;
               (i) Indebtedness existing on the Closing Date and disclosed in
the Schedule;
               (j) Indebtedness secured by a lien described in clause (c) of the
defined term “Permitted Liens,” provided (i) such Indebtedness does not exceed
the lesser of the cost or fair market value of the equipment financed with such
Indebtedness and (ii) such Indebtedness does not exceed $250,000 in the
aggregate at any given time; and
               (k) Subordinated Debt.
               “Permitted Investment” means:
               (a) Investments existing on the Closing Date disclosed in the
Schedule; and
               (b) (i) marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency or any State thereof
maturing within one (1) year from the date of acquisition thereof,
(ii) commercial paper maturing no more than one (1) year from the date of
creation thereof and currently having rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (iii) certificates
of deposit maturing no more than one (1) year from the date of investment
therein issued by Bank, and (iv) Bank’s money market accounts.
               “Permitted Liens” means the following:
               (a) Any Liens existing on the Closing Date and disclosed in the
Schedule or arising under this Agreement or the other Loan Documents;
               (b) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings, provided the same have no priority over any of Bank’s
security interests;
               (c) Liens (i) upon or in any equipment which was not financed by
Bank acquired or held by a Borrower or any of its Subsidiaries to secure the
purchase price of such equipment or indebtedness incurred solely for the purpose
of financing the acquisition of such equipment, or (ii) existing on such
equipment at the time of its acquisition, provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such equipment; and
               (d) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (a) through (c) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced does not increase.
               “Person” means any individual, sole proprietorship, partnership,
limited liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.
               “Prime Rate” means the variable rate of interest, per annum, most
recently announced by Bank, as its “prime rate,” whether or not such announced
rate is the lowest rate available from Bank.

6



--------------------------------------------------------------------------------



 



               “Responsible Officer” means each of the Chief Executive Officer,
the Chief Operating Officer, the Chief Financial Officer, Vice President of
Finance and the Controller of Borrower.
               “Revolving Facility” means the facility under which Borrowers may
request Bank to issue Advances, as specified in Section 2.1(a) hereof.
               “Revolving Line” means a credit extension of up to Fifteen
Million Dollars ($15,000,000).
               “Revolving Maturity Date” means February 27, 2008.
               “Schedule” means the schedule of exceptions attached hereto and
approved by Bank, if any.
               “Shares” means all of the capital stock of Alliance Consulting
Group, Inc. and Mensamind, Inc. and 66% of the outstanding capital stock of
Alliance IT Consulting India PVT LTD.
               “Subordinated Debt” means any debt incurred by a Borrower that is
subordinated to the debt owing by Borrower to Bank on terms acceptable to Bank
(and identified as being such by Borrower and Bank).
               “Subsidiary” means any corporation, company or partnership in
which (i) any general partnership interest or (ii) more than 50% of the stock or
other units of ownership which by the terms thereof has the ordinary voting
power to elect the Board of Directors, managers or trustees of the entity, at
the time as of which any determination is being made, is owned by a Borrower,
either directly or through an Affiliate.
               “Trademarks” means any trademark and servicemark rights, whether
registered or not, applications to register and registrations of the same and
like protections, and the entire goodwill of the business of a Borrower
connected with and symbolized by such trademarks.
          1.2 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP and all calculations made
hereunder shall be made in accordance with GAAP. When used herein, the terms
“financial statements” shall include the notes and schedules thereto.
     2. LOAN AND TERMS OF PAYMENT.
          2.1 Credit Extensions.
               Borrowers promise to pay to the order of Bank, in lawful money of
the United States of America, the aggregate unpaid principal amount of all
Credit Extensions made by Bank to each Borrower and/or Borrowers hereunder.
Borrowers shall also pay interest on the unpaid principal amount of such Credit
Extensions at rates in accordance with the terms hereof.
               (a) Revolving Advances.
                    (i) Advances. Subject to and upon the terms and conditions
of this Agreement, Borrowers may request Advances in an aggregate outstanding
amount not to exceed the lesser of the Revolving Line or the Borrowing Base,
less any amounts outstanding under the Letter of Credit Sublimit and the ACH
Sublimit. Subject to the terms and conditions of this Agreement, amounts
borrowed pursuant to this Section 2.1(a) may be repaid and reborrowed at any
time prior to the Revolving Maturity Date, at which time all Advances under this
Section 2.1(a) shall be immediately due and payable. Borrowers may prepay any
Advances without penalty or premium.
                    (ii) Procedure. Whenever Borrowers desire an Advance, a
Borrower will notify Bank by facsimile transmission or telephone no later than
3:30 p.m. Eastern time, on the Business Day that the Advance is to be made. Each
such notification shall be promptly confirmed by a Payment/Advance Form in
substantially the form of Exhibit B hereto. Bank is authorized to make Advances
under this Agreement, based upon

7



--------------------------------------------------------------------------------



 



instructions received from a Responsible Officer or a designee of a Responsible
Officer, or without instructions if in Bank’s discretion such Advances are
necessary to meet Obligations which have become due and remain unpaid. Bank
shall be entitled to rely on any telephonic notice given by a person who Bank
reasonably believes to be a Responsible Officer or a designee thereof, and
Borrower shall indemnify and hold Bank harmless for any damages or loss suffered
by Bank as a result of such reliance. Bank will credit the amount of Advances
made under this Section 2.1(a) to a Borrower’s deposit account.
                    (iii) Letter of Credit Sublimit. Subject to the availability
under the Revolving Line and the Borrowing Base, and in reliance on the
representations and warranties of Borrower set forth herein, at any time and
from time to time from the date hereof through the Business Day immediately
prior to the Revolving Maturity Date, Bank shall issue for the account of
Borrower such Letters of Credit as Borrower may request by delivering to Bank a
duly executed letter of credit application on Bank’s standard form; provided,
however, that the outstanding and undrawn amounts under all such Letters of
Credit (i) shall not at any time exceed the Letter of Credit Sublimit, and
(ii) shall be deemed to constitute Advances for the purpose of calculating
availability under the Revolving Line. Any drawn but unreimbursed amounts under
any Letters of Credit shall be charged as Advances against the Revolving Line.
All Letters of Credit shall be in form and substance acceptable to Bank in its
sole discretion and shall be subject to the terms and conditions of Bank’s form
application and letter of credit agreement. Borrower will pay any standard
issuance and other fees that Bank notifies Borrower it will charge for issuing
and processing Letters of Credit.
                    (iv) ACH Sublimit. Subject to the terms and conditions of
this Agreement, Borrower may request ACH origination services by delivering to
Bank a duly executed ACH application on Bank’s standard form; provided, however,
that the total amount of the ACH processing reserves shall not exceed, and
availability under the Revolving Line shall be reduced by, the ACH Sublimit. In
addition, Bank may, in its sole discretion, charge as Advances any amounts that
become due or owing to Bank in connection with the ACH services. If Borrower has
not secured to Bank’s satisfaction its obligations with respect to any ACH
origination services by the Revolving Maturity Date, then, effective as of such
date, the balance in any deposit accounts held by Bank and the certificates of
deposit issued by Bank in Borrower’s name (and any interest paid thereon or
proceeds thereof, including any amounts payable upon the maturity or liquidation
of such certificates), shall automatically secure such obligations to the extent
of the then outstanding ACH origination services. Borrower authorizes Bank to
hold such balances in pledge and to decline to honor any drafts thereon or any
requests by Borrower or any other Person to pay or otherwise transfer any part
of such balances for so long as the ACH origination services continue.
                    (v) Collateralization of Obligations Extending Beyond
Maturity. If Borrower has not secured to Bank’s satisfaction its obligations
with respect to any Letters of Credit or ACH origination services by the
Revolving Maturity Date, then, effective as of such date, the balance in any
deposit accounts held by Bank and the certificates of deposit or time deposit
accounts issued by Bank in Borrower’s name (and any interest paid thereon or
proceeds thereof, including any amounts payable upon the maturity or liquidation
of such certificates or accounts), shall automatically secure such obligations
to the extent of the then continuing or outstanding and undrawn Letters of
Credit or ACH origination services. Borrower authorizes Bank to hold such
balances in pledge and to decline to honor any drafts thereon or any requests by
Borrower or any other Person to pay or otherwise transfer any part of such
balances for so long as the Letters of Creditor ACH origination services are
outstanding or continue.

8



--------------------------------------------------------------------------------



 



          2.2 Guaranteed Loan Agreement; Overadvances. Notwithstanding any other
provisions of this Agreement, no Advances may be outstanding hereunder unless
the outstanding principal balance under the Guaranteed Loan Agreement is
$5,000,000. If at any time any Advances are outstanding hereunder when the
outstanding principal balance under the Guaranteed Loan Agreement is less than
$5,000,000, Borrowers shall immediately repay such Advances and all accrued
interest thereon. If, at any time or for any reason, the amount of Obligations
owed by Borrowers to Bank pursuant to Sections 2.1(a) and 2.1(b) of this
Agreement is greater than the lesser of (i) the Revolving Line or (ii) the
Borrowing Base, Borrowers shall immediately pay to Bank, in cash, the amount of
such excess.
          2.3 Interest Rates, Payments, and Calculations.
               (a) Interest Rates. Except as set forth in Section 2.3(b), the
Advances shall bear interest, on the outstanding daily balance thereof, at a
variable rate equal to the Prime Rate.
               (b) Default Rate. If any payment is not made within ten (10) days
after the date such payment is due, Borrowers shall pay Bank a late fee equal to
the lesser of (i) five percent (5%) of the amount of such unpaid amount or
(ii) the maximum amount permitted to be charged under applicable law. All
Obligations shall bear interest, from and after the occurrence and during the
continuance of an Event of Default, at a rate equal to five (5) percentage
points above the interest rate applicable immediately prior to the occurrence of
the Event of Default.
               (c) Payments. Interest hereunder shall be due and payable on the
first calendar day of each month during the term hereof. Bank shall, at its
option, charge such interest, all Bank Expenses, and all Periodic Payments
against any of a Borrower’s deposit accounts or against the Revolving Line, in
which case those amounts shall thereafter accrue interest at the rate then
applicable hereunder. Any interest not paid when due shall be compounded by
becoming a part of the Obligations, and such interest shall thereafter accrue
interest at the rate then applicable hereunder. All payments shall be free and
clear of any taxes, withholdings, duties, impositions or other charges, to the
end that Bank will receive the entire amount of any Obligations payable
hereunder, regardless of source of payment.
               (d) Computation. In the event the Prime Rate is changed from time
to time hereafter, the applicable rate of interest hereunder shall be increased
or decreased effective as of the day the Prime Rate is changed, by an amount
equal to such change in the Prime Rate. All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.
          2.4 Crediting Payments. Prior to the occurrence of an Event of
Default, Bank shall credit a wire transfer of funds, check or other item of
payment to such deposit account or Obligation as Borrowers specify. After the
acceleration of the Obligations and so long as the Obligations remain unpaid,
the receipt by Bank of any wire transfer of funds, check, or other item of
payment shall be immediately applied to conditionally reduce Obligations, but
shall not be considered a payment on account unless such payment is of
immediately available federal funds or unless and until such check or other item
of payment is honored when presented for payment. Notwithstanding anything to
the contrary contained herein, any wire transfer or payment received by Bank
after 3:30 p.m. Eastern time shall be deemed to have been received by Bank as of
the opening of business on the immediately following Business Day. Whenever any
payment to Bank under the Loan Documents would otherwise be due (except by
reason of acceleration) on a date that is not a Business Day, such payment shall
instead be due on the next Business Day, and additional fees or interest, as the
case may be, shall accrue and be payable for the period of such extension.
          2.5 Fees. Borrowers shall pay to Bank the following:
               (a) Facility Fee. On the Closing Date, a Facility Fee equal to
$10,000, which shall be nonrefundable;
               (b) Commitment Fee. A Commitment Fee equal to one eighth of one
percent (0.125%) per annum of the average unused portion of the Revolving Line.
Such fee shall be payable in quarterly installments on the last day of each
fiscal quarter or, in the case of the quarter in which the Revolving Maturity
Date falls, on the Revolving Maturity Date. Each quarterly installment shall be
calculated on the average unused portion of the Revolving Line during such
fiscal quarter; and

9



--------------------------------------------------------------------------------



 



               (c) Bank Expenses. (i) On the Closing Date, all Bank Expenses
incurred through the Closing Date, including reasonable attorneys’ fees, and
(ii) after the Closing Date, all Bank Expenses, including reasonable attorneys’
fees and expenses, as and when they are billed by Bank to the Borrowers, with
appropriate supporting evidence and backup information to the extent available.
          2.6 Term. This Agreement shall become effective on the Closing Date
and, subject to Section 13.7, shall continue in full force and effect for so
long as any Obligations remain outstanding or Bank has any obligation to make
Credit Extensions under this Agreement. Notwithstanding the foregoing, Bank
shall have the right to terminate its obligation to make Credit Extensions under
this Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default. Notwithstanding termination, Bank’s Lien on
the Collateral shall remain in effect for so long as any Obligations are
outstanding.
     3. CONDITIONS OF LOANS.
          3.1 Conditions Precedent to Initial Credit Extension. The obligation
of Bank to make the initial Credit Extension is subject to the condition
precedent that Bank shall have received, in form and substance satisfactory to
Bank, the following:
               (a) this Agreement;
               (b) a certificate of the Secretary of each Borrower with respect
to incumbency and resolutions authorizing the execution and delivery of this
Agreement;
               (c) financing statements (Form UCC-1);
               (d) an agreement to provide insurance;
               (e) a third party pledge agreement;
               (f) a subordination agreement;
               (g) the certificates representing the Shares and assignments
separate from certificate for the Shares duly executed by the pledgors in blank
(provided that if those certificates are not available on the Closing Date, Bank
waives this condition and Borrower instead shall deliver those certificates
within 15 days after the Closing Date;
               (h) payment of the fees and Bank Expenses then due specified in
Section 2.5 hereof;
               (i) current financial statements of Borrowers for the most recent
fiscal quarter; and
               (j) such other documents, and completion of such other matters,
as Bank may reasonably deem necessary or appropriate.
          3.2 Conditions Precedent to all Credit Extensions. The obligation of
Bank to make each Credit Extension, including the initial Credit Extension, is
further subject to the following conditions:
               (a) timely receipt by Bank of the Payment/Advance Form as
provided in Section 2.1; and
               (b) the representations and warranties contained in Section 5
shall be true and correct in all material respects on and as of the date of such
Payment/Advance Form and on the effective date of each Credit Extension as
though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension (provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date). The

10



--------------------------------------------------------------------------------



 



making of each Credit Extension shall be deemed to be a representation and
warranty by Borrower on the date of such Credit Extension as to the accuracy of
the facts referred to in this Section 3.2.
          3.3 Condition Precedent to Initial Advance. The obligation of Bank to
make any Advances under the Revolving Line 45 days or more after the Closing
Date is subject to the condition precedent that Borrowers shall have used
commercially reasonable efforts in assisting Bank to complete an audit of the
Collateral, the results of which are satisfactory to Bank.
     4. CREATION OF SECURITY INTEREST.
          4.1 Grant of Security Interest. Each Borrower hereby grants and
pledges to Bank a continuing security interest in all presently existing and
hereafter acquired or arising Collateral in order to secure prompt repayment of
any and all Obligations and in order to secure prompt performance by Borrower of
each of its covenants and duties under the Loan Documents. Except as set forth
in the Schedule, such security interest constitutes a valid, first priority
security interest in the presently existing Collateral, and will constitute a
valid, first priority security interest in Collateral acquired after the date
hereof.
          4.2 Delivery of Additional Documentation Required. Each Borrower shall
from time to time execute and deliver to Bank, at the request of Bank, all
Negotiable Collateral, all financing statements and other documents that Bank
may reasonably request, in form satisfactory to Bank, to perfect and continue
the perfection of Bank’s security interests in the Collateral and in order to
fully consummate all of the transactions contemplated under the Loan Documents.
Borrowers from time to time may deposit with Bank specific time deposit accounts
to secure specific Obligations. Borrowers authorize Bank to hold such balances
in pledge and to decline to honor any drafts thereon or any request by a
Borrower or any other Person to pay or otherwise transfer any part of such
balances for so long as the Obligations are outstanding.
          4.3 Pledge of Shares. Each Borrower pledges, assigns and grants to
Bank a security interest in all the Shares, together with all proceeds and
substitutions thereof, all cash, stock and other moneys and property paid
thereon, all rights to subscribe for securities declared or granted in
connection therewith, and all other cash and noncash proceeds of the foregoing,
as security for the performance of the Obligations. On the Closing Date, the
certificate or certificates for the Shares will be delivered to Bank,
accompanied by an instrument of assignment duly governing the Shares, each
Borrower shall cause the books of each entity whose Shares are part of the
Collateral and any transfer agent to reflect the pledge of the Shares. Upon the
occurrence of and Event of Default hereunder, Bank may effect the transfer of
any securities included in the Collateral (including but not limited to the
Shares) into the name of Bank and cause new certificates representing such
securities to be issued in the name of Bank or its transferee. Unless an Event
of Default shall have occurred and be continuing, each Borrower shall be
entitled to exercise ay voting rights with respect to the Shares and to give
consents, waivers and ratifications in respect thereof, provided that no vote
shall be cast or consent, waiver or ratification given or action taken which
would be inconsistent with any of the terms of this Agreement or which would
constitute or create any violation of any of such terms. All such rights to vote
and give consents, waivers and ratifications shall terminate upon the occurrence
and continuance of an Event of Default.
          4.4 Right to Inspect. Bank (through any of its officers, employees, or
agents) shall have the right, upon reasonable prior notice, from time to time
during Borrower’s usual business hours, but no more than twice a year (unless an
Event of Default has occurred and is continuing), to inspect Borrower’s Books
and to make copies thereof and to check, test, and appraise the Collateral in
order to verify a Borrower’s financial condition or the amount, condition of, or
any other matter relating to, the Collateral.
     5. REPRESENTATIONS AND WARRANTIES.
          Each Borrower represents and warrants as follows:
          5.1 Due Organization and Qualification. Each of Borrower and each
Subsidiary is a corporation duly existing under the laws of its state of
incorporation and qualified and licensed to do business in any state in which
the conduct of its business or its ownership of property requires that it be so
qualified.

11



--------------------------------------------------------------------------------



 



          5.2 Due Authorization; No Conflict. The execution, delivery, and
performance of the Loan Documents are within Borrower’s powers, have been duly
authorized, and are not in conflict with nor constitute a breach of any
provision contained in Borrower’s Articles of Incorporation or Bylaws, nor will
they constitute an event of default under any material agreement to which
Borrower is a party or by which Borrower is bound. Except as disclosed in the
Schedule, Borrower is not in default under any material agreement to which it is
a party or by which it is bound.
          5.3 No Prior Encumbrances. Borrower has good and marketable title to
its property, free and clear of Liens, except for Permitted Liens.
          5.4 Bona Fide Eligible Accounts. The Eligible Accounts are bona fide
existing obligations. The property and services giving rise to such Eligible
Accounts has been delivered or rendered to the account debtor or to the account
debtor’s agent for immediate and unconditional acceptance by the account debtor.
Neither Borrower has received notice of actual or imminent Insolvency Proceeding
of any account debtor that is included in any Borrowing Base Certificate as an
Eligible Account.
          5.5 Merchantable Inventory. All Inventory is in all material respects
of good and marketable quality, free from all material defects, except for
Inventory for which adequate reserves have been made.
          5.6 Intellectual Property Collateral. Borrower is the sole owner of
the Intellectual Property Collateral, except for non-exclusive licenses granted
by Borrower to its customers in the ordinary course of business. Each of the
Patents is valid and enforceable, and no part of the Intellectual Property
Collateral has been judged invalid or unenforceable, in whole or in part, and no
claim has been made that any part of the Intellectual Property Collateral
violates the rights of any third party. Except as set forth in the Schedule,
Borrower’s rights as a licensee of intellectual property do not give rise to
more than five percent (5%) of its gross revenue in any given month, including
without limitation revenue derived from the sale, licensing, rendering or
disposition of any product or service. Except as set forth in the Schedule,
Borrower is not a party to, or bound by, any agreement that restricts the grant
by Borrower of a security interest in Borrower’s rights under such agreement.
          5.7 Name; Location of Chief Executive Office. Except as disclosed in
the Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof. The chief executive office of Borrower
is located at the address indicated in Section 10 hereof.
          5.8 Litigation. Except as set forth in the Schedule, there are no
actions or proceedings pending by or against Borrower or any Subsidiary before
any court or administrative agency in which an adverse decision could have a
Material Adverse Effect or a material adverse effect on Borrower’s interest or
Bank’s security interest in the Collateral.
          5.9 No Material Adverse Change in Financial Statements. All
consolidated and consolidating financial statements related to Borrower and any
Subsidiary that Bank has received from Borrower fairly present in all material
respects Borrower’s financial condition as of the date thereof and Borrower’s
consolidated and consolidating results of operations for the period then ended.
There has not been a material adverse change in the consolidated or the
consolidating financial condition of Borrower since the date of the most recent
of such financial statements submitted to Bank.
          5.10 Solvency, Payment of Debts. Except as disclosed in the Schedule,
Borrower is solvent and able to pay its debts (including trade debts) as they
mature.
          5.11 Regulatory Compliance. Borrower and each Subsidiary has met the
minimum funding requirements of ERISA with respect to any employee benefit plans
subject to ERISA, and no event has occurred resulting from Borrower’s failure to
comply with ERISA that could result in Borrower’s incurring any material
liability. Borrower is not an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940. Borrower is not engaged principally, or as one of the important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations T and U of the Board of
Governors of the Federal Reserve System). Borrower has complied with all the
provisions of the

12



--------------------------------------------------------------------------------



 



Federal Fair Labor Standards Act.Borrower has not violated any statutes, laws,
ordinances or rules applicable to it, violation of which could have a Material
Adverse Effect.
          5.12 Environmental Condition. Except as disclosed in the Schedule,
none of Borrower’s or any Subsidiary’s properties or assets has ever been used
by Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by
previous owners or operators, in the disposal of, or to produce, store, handle,
treat, release, or transport, any hazardous waste or hazardous substance other
than in accordance with applicable law; to the best of Borrower’s knowledge,
none of Borrower’s properties or assets has ever been designated or identified
in any manner pursuant to any environmental protection statute as a hazardous
waste or hazardous substance disposal site, or a candidate for closure pursuant
to any environmental protection statute; no lien arising under any environmental
protection statute has attached to any revenues or to any real or personal
property owned by Borrower or any Subsidiary; and neither Borrower nor any
Subsidiary has received a summons, citation, notice, or directive from the
Environmental Protection Agency or any other federal, state or other
governmental agency concerning any action or omission by Borrower or any
Subsidiary resulting in the releasing, or otherwise disposing of hazardous waste
or hazardous substances into the environment.
          5.13 Taxes. Except as disclosed in the Schedule, Borrower and each
Subsidiary has filed or caused to be filed all tax returns required to be filed,
and has paid, or has made adequate provision for the payment of, all taxes
reflected therein.
          5.14 Subsidiaries. Borrower does not own any stock, partnership
interest or other equity securities of any Person, except for Permitted
Investments.
          5.15 Government Consents. Borrower and each Subsidiary has obtained
all consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
for the continued operation of Borrower’s business as currently conducted, the
failure to obtain which could have a Material Adverse Effect.
          5.16 Accounts. None of Borrower’s property is maintained or invested
with a Person other than Bank. None of any Subsidiary’s property within the
United States is maintained or invested with a Person other than Bank.
          5.17 Full Disclosure. No representation, warranty or other statement
made by Borrower in any certificate or written statement furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading.
          5.18 Shares. Borrower has full power and authority to create a first
lien on the Shares and no disability or contractual obligations exists that
would prohibit Borrower from pledging the Shares pursuant to this Agreement.
There are no subscriptions, warrants, rights of first refusal or other
restrictions on transfer relative to, or options exercisable with respect to the
Shares. The Shares have been and will remain duly authorized and validly issued,
and are fully paid and non-assessable. The Shares are not the subject of any
present or threatened suit, action, arbitration, administrative or other
proceeding, and Borrower knows of no reasonable grounds for the institution of
any such proceedings.
     6. AFFIRMATIVE COVENANTS.
          Each Borrower covenants and agrees that, until payment in full of all
outstanding Obligations, and for so long as Bank may have any commitment to make
a Credit Extension hereunder, each Borrower shall do all of the following:
          6.1 Good Standing. Borrower shall maintain its and each of its
Subsidiaries’ corporate existence and good standing in its jurisdiction of
incorporation and maintain qualification in each jurisdiction in which it is
required under applicable law. Borrower shall maintain, and shall cause each of
its Subsidiaries to maintain, in force all licenses, approvals and agreements,
the loss of which could have a Material Adverse Effect.

13



--------------------------------------------------------------------------------



 



          6.2 Government Compliance. Borrower shall meet, and shall cause each
Subsidiary to meet, the minimum funding requirements of ERISA with respect to
any employee benefit plans subject to ERISA. Borrower shall comply, and shall
cause each Subsidiary to comply, with all statutes, laws, ordinances and
government rules and regulations to which it is subject, noncompliance with
which could have a Material Adverse Effect.
          6.3 Financial Statements, Reports, Certificates. Each Borrower shall
deliver the following to Bank: (a) as soon as available, but in any event within
thirty (30) days after the end of each calendar month, a company prepared
consolidated balance sheet, income, and cash flow statement covering Borrower’s
consolidated operations during such period, prepared in accordance with GAAP,
consistently applied, in a form acceptable to Bank and certified by a
Responsible Officer; (b) as soon as available, but in any event within ninety
(90) days after the end of Borrower’s fiscal year, audited consolidated
financial statements of Borrower prepared in accordance with GAAP, consistently
applied, together with an unqualified opinion on such financial statements of an
independent certified public accounting firm reasonably acceptable to Bank;
(c) as soon as available, but in any event within forty-five (45) days after the
end of each fiscal quarter and each fiscal year, consolidating financial
statements of Alliance Holdings, Inc. prepared in accordance with GAAP,
consistently applied, in a form acceptable to Bank; (d) copies of all quarterly
and annual statements, reports and material notices sent or made available
generally by Borrower to its security holders or to any holders of Subordinated
Debt and, if applicable, all reports on Forms 10-K and 10-Q filed with the
Securities and Exchange Commission; (e) promptly upon receipt of notice thereof,
a report of any legal actions pending or threatened against Borrower or any
Subsidiary that could result in damages or costs to Borrower or any Subsidiary
of $100,000 or more; (f) such budgets, sales projections, operating plans or
other financial information as Bank may reasonably request from time to time;
and (g) within thirty (30) days after the last day of each fiscal quarter, a
report signed by Borrower, in form reasonably acceptable to Bank, listing any
applications or registrations that Borrower has made or filed in respect of any
Patents, Copyrights or Trademarks and the status of any outstanding applications
or registrations, as well as any material change in Borrower’s intellectual
property, including but not limited to any subsequent ownership right of
Borrower in or to any Trademark, Patent or Copyright not specified in Exhibits
A, B, and C of the Intellectual Property Security Agreement delivered to Bank by
Borrower in connection with this Agreement.
     Within twenty (20) days after the last day of each month (or on Friday of
each week when Advances are outstanding), Borrower shall deliver to Bank a
Borrowing Base Certificate signed by a Responsible Officer in substantially the
form of Exhibit C hereto, together with aged listings of billed accounts
receivable and accounts payable and a days revenue outstanding report in respect
of unbilled receivables.
     Borrower shall deliver to Bank with the monthly financial statements a
Compliance Certificate signed by a Responsible Officer in substantially the form
of Exhibit D hereto.
     Bank shall have a right from time to time hereafter to audit Borrower’s
Accounts and appraise Collateral at Borrower’s expense, provided that such
audits will be conducted no more often than every six (6) months unless an Event
of Default has occurred and is continuing and the fees for such audits shall be
reasonable and customary for a transaction of this type.
          6.4 Inventory; Returns. Borrower shall keep all Inventory in good and
marketable condition, free from all material defects except for Inventory for
which adequate reserves have been made. Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist at the
time of the execution and delivery of this Agreement. Borrower shall promptly
notify Bank of all returns and recoveries and of all disputes and claims, where
the return, recovery, dispute or claim involves more than $100,000.
          6.5 Taxes. Except as disclosed in the Schedule, Borrower shall make,
and shall cause each Subsidiary to make, due and timely payment or deposit of
all material federal, state, and local taxes, assessments, or contributions
required of it by law, and will execute and deliver to Bank, on demand,
appropriate certificates attesting to the payment or deposit thereof; and
Borrower will make, and will cause each Subsidiary to make, timely payment or
deposit of all material tax payments and withholding taxes required of it by
applicable laws, including, but not limited to, those laws concerning F.I.C.A.,
F.U.T.A., state disability, and local, state, and federal income taxes, and
will, upon request, furnish Bank with proof satisfactory to Bank indicating that
Borrower or a Subsidiary has made such payments or deposits; provided that
Borrower or a Subsidiary need not make any payment if the amount or validity of
such

14



--------------------------------------------------------------------------------



 



payment is contested in good faith by appropriate proceedings and is reserved
against (to the extent required by GAAP) by Borrower.
          6.6 Insurance.
               (a) Borrower, at its expense, shall keep the Collateral insured
against loss or damage by fire, theft, explosion, sprinklers, and all other
hazards and risks, and in such amounts, as ordinarily insured against by other
owners in similar businesses conducted in the locations where Borrower’s
business is conducted on the date hereof. Borrower shall also maintain insurance
relating to Borrower’s business, ownership and use of the Collateral in amounts
and of a type that are customary to businesses similar to Borrower’s.
               (b) All such policies of insurance shall be in such form, with
such companies, and in such amounts as are reasonably satisfactory to Bank. All
such policies of property insurance shall contain a lender’s loss payable
endorsement, in a form satisfactory to Bank, showing Bank as an additional loss
payee thereof, and all liability insurance policies shall show the Bank as an
additional insured and shall specify that the insurer must give at least twenty
(20) days notice to Bank before canceling its policy for any reason. Upon Bank’s
request, Borrower shall deliver to Bank certified copies of such policies of
insurance and evidence of the payments of all premiums therefor. All proceeds
payable under any such policy shall, at the option of Bank, be payable to Bank
to be applied on account of the Obligations.
          6.7 Accounts. Borrower shall maintain and shall cause each of its
Subsidiaries to maintain its domestic depository, operating, and investment
accounts with Bank and/or its Affiliates.
          6.8 Profitability. Beginning February 28, 2007, as of the last day of
each month, Borrowers on a consolidated basis shall maintain pre-tax profit as
indicated for the three months immediately preceding each date of measurement:

            Period measured   Pre-tax profit Closing Date through 06/30/2007    
($ 700,000 )  7/1/2007 through 8/31/2007     $ 1.00   9/1/2007 through
12/30/2007     $ 500,000   12/31/2007 thereafter     $ 1,000,000  

          6.9 Current Ratio. Borrowers shall maintain at all times, on a
consolidated basis, measured as of the last day of each calendar month, a ratio
of Current Assets to Current Liabilities plus, to the extent not already
included therein, all Indebtedness (including without limitation any Contingent
Obligations) owing from Borrower to Bank, less deferred revenue, of at least
0.90 to 1.00 through October 31, 2007, and 1.00 to 1.00 thereafter.
          6.10 Consultant Utilization. Borrowers’ Consultant Utilization
(salaried and hourly) shall be equal to or greater than 75% at all times. As
used herein, “Consultant Utilization” means (a) all hours billed by Borrower to
a client for consulting work divided by (b) all hours paid by Borrower to an
hourly consultant or worked by Borrower’s salaried employees which perform
consulting services.
          6.11 Lockbox.
               (a) Borrower shall maintain at all times an account at Bank (the
“Lockbox”) into which all funds received by Borrower from any source shall
immediately be deposited. Borrower shall direct all customers to mail or deliver
all checks or other forms of payment for amounts owing to Borrower to a post
office box designated by Bank, over which Bank shall have exclusive and
unrestricted access. All funds received by Borrower from any source shall
immediately be directed to the Lockbox. Bank shall collect the mail delivered to
such post office box, open such mail, and endorse and credit all items to the
Lockbox. Borrower shall direct all

15



--------------------------------------------------------------------------------



 



customers or other persons owing money to Borrower who make payments by
electronic transfer of funds to wire such funds directly to the Lockbox.
Borrower shall hold in trust for Bank all amounts that Borrower receives despite
the directions to make payments to the post office box or Lockbox, and
immediately deliver such payments to Bank in their original form as received
from the customer, with proper endorsements for deposit into the Lockbox.
Borrower irrevocably authorizes Bank to transfer to the Lockbox any funds that
have been deposited into any other accounts or that Bank has received by wire
transfer, check, cash, or otherwise. Borrower shall not establish or maintain
any accounts with any Person other than Bank except for accounts opened in the
ordinary course of business from which all funds are transferred on a daily
basis to the Lockbox. Bank shall have all right, title and interest in all of
the items from time to time in the Lockbox and their proceeds.
               (b) All funds flowing through the Lockbox shall automatically be
transferred into a cash collateral account at Bank in Borrower’s name (the “Cash
Collateral Account”), over which Bank shall have exclusive and unrestricted
access. Bank shall have all right, title and interest in all of the items from
time to time flowing through the Lockbox and/or held in the Cash Collateral
Account and their proceeds. Neither Borrower nor any person claiming through
Borrower shall have any right or control over the use of, or any right to
withdraw any amount from, the Lockbox, which shall be under the sole control of
Bank. Borrower shall direct all customers or other persons owing money to
Borrower who make payments by electronic transfer of funds to wire such funds
directly to the Cash Collateral Account
               (c) Bank may apply amounts held in the Cash Collateral Account to
the outstanding balance of the Obligations on a daily basis. Borrower shall open
an operating account or operating accounts at Bank (collectively, the “Operating
Account”). Unless an Event of Default has occurred and is continuing, after Bank
applies any amounts in the Cash Collateral Account to the Obligations, Bank
shall transfer the balance to the Operating Account. Bank may from time to time
in its discretion make Advances to Borrowers to cover checks or other items or
charges that a Borrower has drawn or made against the Operating Account or to
cause payment of amounts due under the Loan Documents. Each Borrower authorizes
Bank to make such Advances from time to time by means of appropriate entries of
credits to the Operating Account sufficient to cover any such charges then
presented, such Advances to be subject to the terms of this Agreement as through
made pursuant to a Payment/Advance Form delivered by Borrowers.
          6.12 Intellectual Property Rights.
               (a) Borrower shall register or cause to be registered (to the
extent not already registered) with the United States Patent and Trademark
Office or the United States Copyright Office, as the case may be, those
registerable intellectual property rights now owned or hereafter developed or
acquired by Borrower, to the extent that Borrower, in its reasonable business
judgment, deems it appropriate to so protect such intellectual property rights.
               (b) Borrower shall promptly give Bank written notice of any
applications or registrations of intellectual property rights filed with the
United States Patent and Trademark Office, including the date of such filing and
the registration or application numbers, if any. Borrower shall (i) give Bank
not less than 30 days prior written notice of the filing of any applications or
registrations with the United States Copyright Office, including the title of
such intellectual property rights to be registered, as such title will appear on
such applications or registrations, and the date such applications or
registrations will be filed, and (ii) prior to the filing of any such
applications or registrations, shall execute such documents as Bank may
reasonably request for Bank to maintain its perfection in such intellectual
property rights to be registered by Borrower, and upon the request of Bank,
shall file such documents simultaneously with the filing of any such
applications or registrations. Upon filing any such applications or
registrations with the United States Copyright Office, Borrower shall promptly
provide Bank with (i) a copy of such applications or registrations, without the
exhibits, if any, thereto, (ii) evidence of the filing of any documents
requested by Bank to be filed for Bank to maintain the perfection and priority
of its security interest in such intellectual property rights, and (iii) the
date of such filing.
               (c) Borrower shall execute and deliver such additional
instruments and documents from time to time as Bank shall reasonably request to
perfect and maintain the priority of Bank’s security interest in the
Intellectual Property Collateral. Borrower shall (i) protect, defend and
maintain the validity and enforceability of the trade secrets, Trademarks,
Patents and Copyrights, (ii) use commercially reasonable efforts to detect
infringements of the

16



--------------------------------------------------------------------------------



 



Trademarks, Patents and Copyrights and promptly advise Bank in writing of
material infringements detected and (iii) not allow any material Trademarks,
Patents or Copyrights to be abandoned, forfeited or dedicated to the public
without the written consent of Bank, which shall not be unreasonably withheld.
               (d) Bank may audit Borrower’s Intellectual Property Collateral to
confirm compliance with this Section, provided such audit may not occur more
often than twice per year, unless an Event of Default has occurred and is
continuing. Bank shall have the right, but not the obligation, to take, at
Borrower’s sole expense, any actions that Borrower is required under this
Section to take but which Borrower fails to take, after 15 days’ notice to
Borrower. Borrower shall reimburse and indemnify Bank for all reasonable costs
and reasonable expenses incurred in the reasonable exercise of its rights under
this Section.
          6.13 Further Assurances. At any time and from time to time Borrower
shall execute and deliver such further instruments and take such further action
as may reasonably be requested by Bank to effect the purposes of this Agreement.
     7. NEGATIVE COVENANTS.
          Each Borrower covenants and agrees that, so long as any credit
hereunder shall be available and until payment in full of the outstanding
Obligations or for so long as Bank may have any commitment to make any Credit
Extensions, no Borrower will do any of the following:
          7.1 Dispositions. Without Bank’s prior written consent, which shall
not be unreasonably withheld, except as disclosed in the Schedule, convey, sell,
lease, transfer or otherwise dispose of (collectively, a “Transfer”), or permit
any of its Subsidiaries to Transfer, all or any part of its business or
property, other than: (i) Transfers of Inventory in the ordinary course of
business; (ii) Transfers of non-exclusive licenses and similar arrangements for
the use of the property of Borrower or its Subsidiaries in the ordinary course
of business; or (iii) Transfers of worn-out or obsolete Equipment.
          7.2 Change in Business; Change in Control or Executive Office. Without
Bank’s prior written consent, which shall not be unreasonably withheld, engage
in any business, or permit any of its Subsidiaries to engage in any business,
other than the businesses currently engaged in by Borrower and any business
substantially similar or related thereto (or incidental thereto); or cease to
conduct business in the manner conducted by Borrower as of the Closing Date; or
suffer or permit a Change in Control; or without thirty (30) days prior written
notification to Bank, relocate its chief executive office or state of
incorporation or change its legal name; or without Bank’s prior written consent,
change the date on which its fiscal year ends.
          7.3 Mergers or Acquisitions. Without Bank’s prior written consent,
which shall not be unreasonably withheld, merge or consolidate; or permit any of
its Subsidiaries to merge or consolidate, with or into any other business
organization (other than any Affiliate of a Borrower; or acquire, or permit any
of its Subsidiaries to acquire, all or substantially all of the capital stock or
property of another Person (other than any Affiliate of a Borrower).
          7.4 Indebtedness. Create, incur, assume or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness.
          7.5 Encumbrances. Create, incur, assume or suffer to exist any Lien
with respect to any of its property, or assign or otherwise convey any right to
receive income, including the sale of any Accounts, or permit any of its
Subsidiaries so to do, except for Permitted Liens. Agree with any Person other
than Bank not to grant a security interest in, or otherwise encumber, any of its
property, or permit any Subsidiary to do so.
          7.6 Distributions. Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any capital
stock, or permit any of its Subsidiaries to do so, except that Borrower may
repurchase the stock of former employees pursuant to stock repurchase agreements
as long as an Event of Default does not exist prior to such repurchase or would
not exist after giving effect to such repurchase.

17



--------------------------------------------------------------------------------



 




          7.7 Investments. Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments; or maintain or invest any of its property with
a Person other than Bank or permit any of its Subsidiaries to do so unless such
Person has entered into an account control agreement with Bank in form and
substance satisfactory to Bank; or suffer or permit any Subsidiary to be a party
to, or be bound by, an agreement that restricts such Subsidiary from paying
dividends or otherwise distributing property to Borrower.
          7.8 Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.
          7.9 Subordinated Debt. Make any payment in respect of any Subordinated
Debt, or permit any of its Subsidiaries to make any such payment, except in
compliance with the terms of such Subordinated Debt, or amend any provision
contained in any documentation relating to the Subordinated Debt without Bank’s
prior written consent.
          7.10 Inventory and Equipment. Store the Inventory or the Equipment
with a bailee, warehouseman, or other third party unless the third party has
been notified of Bank’s security interest and Bank (a) has received an
acknowledgment from the third party that it is holding or will hold the
Inventory or Equipment for Bank’s benefit or (b) is in pledge possession of the
warehouse receipt, where negotiable, covering such Inventory or Equipment. Store
or maintain any Equipment or Inventory at a location other than the location set
forth in Section 10 of this Agreement.
          7.11 Compliance. Become an “investment company” or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose. Fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur, fail
to comply with the Federal Fair Labor Standards Act or violate any law or
regulation, which violation could have a Material Adverse Effect or a material
adverse effect on the Collateral or the priority of Bank’s Lien on the
Collateral, or permit any of its Subsidiaries to do any of the foregoing.
     8. EVENTS OF DEFAULT.
          Any one or more of the following events shall constitute an “Event of
Default” by Borrowers under this Agreement:
          8.1 Payment Default. If Borrowers fail to pay any of the Obligations
within three (3) days after the date when due;
          8.2 Covenant Default. If a Borrower fails to perform any obligation
under Article 6 or violates any of the covenants contained in Article 7 of this
Agreement, or fails or neglects to perform, keep, or observe any other material
term, provision, condition, covenant, or agreement contained in this Agreement,
in any of the Loan Documents, or in any other present or future agreement
between a Borrower and Bank and as to any default under such other term,
provision, condition, covenant or agreement; and a Borrower has failed to cure
such default within ten (10) days after a Borrower receives notice thereof or
any officer of a Borrower becomes aware thereof; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrowers be cured within such ten (10) day period,
and such default is likely to be cured within a reasonable time, then Borrowers
shall have an additional reasonable period (which shall not in any case exceed
thirty (30) days) to attempt to cure such default, and within such reasonable
time period the failure to have cured such default shall not be deemed an Event
of Default but no Credit Extensions will be made;
          8.3 Material Adverse Effect. If there occurs any circumstance or
circumstances that could reasonably be expected to have a Material Adverse
Effect;

18



--------------------------------------------------------------------------------



 




          8.4 Attachment. If any portion of a Borrower’s assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within ten (10) days, or if a Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of a
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of a Borrower’s assets by the United States
Government, or any department, agency, or instrumentality thereof, or by any
state, county, municipal, or governmental agency, and the same is not paid
within ten (10) days after a Borrower receives notice thereof, provided that
none of the foregoing shall constitute an Event of Default where such action or
event is stayed or an adequate bond has been posted pending a good faith contest
by Borrowers (provided that no Credit Extensions will be required to be made
during such cure period);
          8.5 Insolvency. If a Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by a Borrower, or if an Insolvency Proceeding is
commenced against a Borrower and is not dismissed or stayed within thirty
(30) days (provided that no Credit Extensions will be made prior to the
dismissal of such Insolvency Proceeding);
          8.6 Other Agreements. If there is a default or other failure to
perform in any agreement to which a Borrower is a party or by which it is bound
resulting in a right by a third party or parties, whether or not exercised, to
accelerate the maturity of any Indebtedness in an amount in excess of $100,000);
or which could have a Material Adverse Effect;
          8.7 Subordinated Debt. If a Borrower makes any payment on account of
Subordinated Debt, except to the extent such payment is allowed under any
subordination agreement entered into with Bank;
          8.8 Judgments. If a judgment or judgments for the payment of money in
an amount, individually or in the aggregate, of at least $100,000 shall be
rendered against a Borrower and shall remain unsatisfied and unstayed for a
period of ten (10) days (provided that no Credit Extensions will be made prior
to the satisfaction or stay of such judgment);
          8.9 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document; or
          8.10 Guaranty. If any guaranty of all or a portion of the Obligations
(a “Guaranty”) ceases for any reason to be in full force and effect, or any
guarantor fails to perform any obligation under any Guaranty or a security
agreement securing any Guaranty (collectively, the “Guaranty Documents”), or any
event of default occurs under any Guaranty Document or any guarantor revokes or
purports to revoke a Guaranty, or any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
in any Guaranty Document or in any certificate delivered to Bank in connection
with any Guaranty Document, or if any of the circumstances described in
Sections 8.3 through 8.9 occur with respect to any guarantor or any guarantor
dies or becomes subject to any criminal prosecution.
     9. BANK’S RIGHTS AND REMEDIES.
          9.1 Rights and Remedies. Upon the occurrence and during the
continuance of an Event of Default, Bank may, at its election, without prior
notice (but with notice promptly after the election of the Bank to so act) of
its election and without demand, do any one or more of the following, all of
which are authorized by each Borrower:
               (a) Declare all Obligations, whether evidenced by this Agreement,
by any of the other Loan Documents, or otherwise, immediately due and payable
(provided that upon the occurrence of an Event of Default described in
Section 8.5 all Obligations shall become immediately due and payable without any
action by Bank);
               (b) Demand that Borrower (i) deposit cash with Bank in an amount
equal to the amount of any Letters of Credit remaining undrawn, as collateral
security for the repayment of any future drawings under

19



--------------------------------------------------------------------------------



 



such Letters of Credit, and (ii) pay in advance all Letter of Credit fees
scheduled to be paid or payable over the remaining term of the Letters of
Credit, and Borrower shall promptly deposit and pay such amounts;
               (c) Cease advancing money or extending credit to or for the
benefit of Borrower under this Agreement or under any other agreement between
Borrower and Bank;
               (d) Settle or adjust disputes and claims directly with account
debtors for amounts, upon terms and in whatever order that Bank reasonably
considers advisable;
               (e) Make such payments and do such acts as Bank considers
necessary or reasonable to protect its security interest in the Collateral.
Borrower agrees to assemble the Collateral if Bank so requires, and to make the
Collateral available to Bank as Bank may designate. Borrower authorizes Bank to
enter the premises where the Collateral is located, to take and maintain
possession of the Collateral, or any part of it, and to pay, purchase, contest,
or compromise any encumbrance, charge, or lien which in Bank’s determination
appears to be prior or superior to its security interest and to pay all expenses
incurred in connection therewith. With respect to any of Borrower’s owned
premises, Borrower hereby grants Bank a license to enter into possession of such
premises and to occupy the same, without charge, in order to exercise any of
Bank’s rights or remedies provided herein, at law, in equity, or otherwise;
               (f) Set off and apply to the Obligations any and all (i) balances
and deposits of Borrower held by Bank, or (ii) indebtedness at any time owing to
or for the credit or the account of Borrower held by Bank;
               (g) Ship, reclaim, recover, store, finish, maintain, repair,
prepare for sale, advertise for sale, and sell (in the manner provided for
herein) the Collateral. Bank is hereby granted a license or other right, solely
pursuant to the provisions of this Section 9.1, to use, without charge,
Borrower’s labels, patents, copyrights, rights of use of any name, trade
secrets, trade names, trademarks, service marks, and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Bank’s exercise of its rights under this Section 9.1, Borrower’s
rights under all licenses and all franchise agreements shall inure to Bank’s
benefit;
               (h) Dispose of the Collateral by way of one or more contracts or
transactions, for cash or on terms, in such manner and at such places (including
Borrower’s premises) as Bank determines is commercially reasonable, and apply
any proceeds to the Obligations in whatever manner or order Bank deems
appropriate;
               (i) Bank may credit bid and purchase at any public sale; and
               (j) Any deficiency that exists after disposition of the
Collateral as provided above will be paid immediately by Borrowers.
          9.2 Power of Attorney. Effective only upon the occurrence and during
the continuance of an Event of Default, each Borrower hereby irrevocably
appoints Bank (and any of Bank’s designated officers, or employees) as such
Borrower’s true and lawful attorney to: (a) send requests for verification of
Accounts or notify account debtors of Bank’s security interest in the Accounts;
(b) endorse Borrower’s name on any checks or other forms of payment or security
that may come into Bank’s possession; (c) sign Borrower’s name on any invoice or
bill of lading relating to any Account, drafts against account debtors,
schedules and assignments of Accounts, verifications of Accounts, and notices to
account debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all
claims under and decisions with respect to Borrower’s policies of insurance;
(f) settle and adjust disputes and claims respecting the accounts directly with
account debtors, for amounts and upon terms which Bank determines to be
reasonable; (g) to file, in its sole discretion, one or more financing or
continuation statements and amendments thereto, relative to any of the
Collateral; and (h) to transfer the Intellectual Property Collateral into the
name of Bank or a third party to the extent permitted under the California
Uniform Commercial Code; provided Bank may exercise such power of attorney to
sign the name of Borrower on any of the documents described in Section 4.2
regardless of whether an Event of Default has occurred, including without
limitation to modify, in its sole discretion, any intellectual property security
agreement entered into between Borrower and Bank without first obtaining
Borrower’s approval of or signature to such modification by amending Exhibits A,
B, and C, thereof, as appropriate, to include reference to any right, title or
interest

20



--------------------------------------------------------------------------------



 



in any Copyrights, Patents or Trademarks acquired by Borrower after the
execution hereof or to delete any reference to any right, title or interest in
any Copyrights, Patents or Trademarks in which Borrower no longer has or claims
to have any right, title or interest. The appointment of Bank as each Borrower’s
attorney in fact, and each and every one of Bank’s rights and powers, being
coupled with an interest, is irrevocable until all of the Obligations have been
fully repaid and performed and Bank’s obligation to provide Credit Extensions
hereunder is terminated.
          9.3 Accounts Collection. At any time during the occurrence and
continuation of an Event of Default, Bank may notify any Person owing funds to a
Borrower of Bank’s security interest in such funds and verify the amount of such
Account. Each Borrower shall collect all amounts owing to such Borrower for
Bank, receive in trust all payments as Bank’s trustee, and immediately deliver
such payments to Bank in their original form as received from the account
debtor, with proper endorsements for deposit.
          9.4 Bank Expenses. If a Borrower fails to pay any amounts or furnish
any required proof of payment due to third persons or entities, as required
under the terms of this Agreement, then Bank may do any or all of the following
after reasonable notice to Borrowers: (a) make payment of the same or any part
thereof; (b) set up such reserves under a loan facility in Section 2.1 as Bank
deems necessary to protect Bank from the exposure created by such failure; or
(c) obtain and maintain insurance policies of the type discussed in Section 6.6
of this Agreement, and take any action with respect to such policies as Bank
deems prudent. Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral. Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.
          9.5 Bank’s Liability for Collateral. So long as Bank complies with
reasonable banking practices and its actions do not constitute gross negligence
or willful misconduct, Bank shall not in any way or manner be liable or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
thereto occurring or arising in any manner or fashion from any cause; (c) any
diminution in the value thereof; or (d) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other person whomsoever. Except as
set forth in the previous sentence, all risk of loss, damage or destruction of
the Collateral shall be borne by Borrowers.
          9.6 Remedies Cumulative. Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be cumulative.
Bank shall have all other rights and remedies not inconsistent herewith as
provided under the Code, by law, or in equity. No exercise by Bank of one right
or remedy shall be deemed an election, and no waiver by Bank of any Event of
Default on a Borrower’s part shall be deemed a continuing waiver. No delay by
Bank shall constitute a waiver, election, or acquiescence by it. No waiver by
Bank shall be effective unless made in a written document signed on behalf of
Bank and then shall be effective only in the specific instance and for the
specific purpose for which it was given.
          9.7 Demand; Protest. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees at any time held by Bank on which a Borrower may in any way be
liable.
     10. NOTICES.
          Unless otherwise provided in this Agreement, all notices or demands by
any party relating to this Agreement or any other agreement entered into in
connection herewith shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) shall be personally delivered or sent by a recognized overnight
delivery service, certified mail, postage prepaid, return receipt requested, or
by telefacsimile to Borrowers or to Bank, as the case may be, at its addresses
set forth below:

21



--------------------------------------------------------------------------------



 



     
   If to any Borrower:
  Alliance Consulting Group Associates, Inc. and
 
  Alliance Holdings, Inc.
 
  Six Tower Bridge
 
  181 Washington Street
 
  Suite 350
 
  Conshohocken, PA 19428
 
  Attn: Chief Financial Officer
 
  FAX: 610-234-4331
 
   
   If to Bank:
  Comerica Bank
 
   
 
  75 E Trimble Road
 
  Mail Code 4770
 
  San Jose, CA 95131
 
  Attn: Manager
 
  FAX: (408) 556-5091
 
   
   with a copy to:
  Comerica Bank
 
  11921 Freedom Drive
 
  Suite 920
 
  Reston, VA 20190
 
  Attn: Beth Kinsey
 
  FAX: (703) 467-9308

     The parties hereto may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other.
     11. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
          This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of California, without regard to principles of
conflicts of law. Each of Borrower and Bank hereby submits to the exclusive
jurisdiction of the state and Federal courts located in the County of Santa
Clara, State of California. BORROWERS AND BANK EACH HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY RECOGNIZES AND AGREES THAT THE
FOREGOING WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS
AGREEMENT. EACH PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.
     12. REFERENCE PROVISION.
          12.1 In the event the Jury Trial Waiver set forth above is not
enforceable, the parties elect to proceed under this Judicial Reference
Provision.
          12.2 With the exception of the items specified in clause 12.3, below,
any controversy, dispute or claim (each, a “Claim”) between the parties arising
out of or relating to this Agreement or any other document, instrument or
agreement between the undersigned parties (collectively in this Section, the
“Comerica Documents”), will be resolved by a reference proceeding in California
in accordance with the provisions of Sections 638 et seq. of the California Code
of Civil Procedure (“CCP”), or their successor sections, which shall constitute
the exclusive remedy for the resolution of any Claim, including whether the
Claim is subject to the reference proceeding. Except as otherwise provided in
the Comerica Documents, venue for the reference proceeding will be in the state
or federal court in the

22



--------------------------------------------------------------------------------



 



county or district where the real property involved in the action, if any, is
located or in the state or federal court in the county or district where venue
is otherwise appropriate under applicable law (the “Court”).
          12.3 The matters that shall not be subject to a reference are the
following: (i) nonjudicial foreclosure of any security interests in real or
personal property, (ii) exercise of self-help remedies (including, without
limitation, set-off), (iii) appointment of a receiver and (iv) temporary,
provisional or ancillary remedies (including, without limitation, writs of
attachment, writs of possession, temporary restraining orders or preliminary
injunctions). This reference provision does not limit the right of any party to
exercise or oppose any of the rights and remedies described in clauses (i) and
(ii) or to seek or oppose from a court of competent jurisdiction any of the
items described in clauses (iii) and (iv). The exercise of, or opposition to,
any of those items does not waive the right of any party to a reference pursuant
to this reference provision as provided herein.
          12.4 The referee shall be a retired judge or justice selected by
mutual written agreement of the parties. If the parties do not agree within ten
(10) days of a written request to do so by any party, then, upon request of any
party, the referee shall be selected by the Presiding Judge of the Court (or his
or her representative). A request for appointment of a referee may be heard on
an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted. Pursuant to CCP § 170.6, each
party shall have one peremptory challenge to the referee selected by the
Presiding Judge of the Court (or his or her representative).
          12.5 The parties agree that time is of the essence in conducting the
reference proceedings. Accordingly, the referee shall be requested, subject to
change in the time periods specified herein for good cause shown, to (i) set the
matter for a status and trial-setting conference within fifteen (15) days after
the date of selection of the referee, (ii) if practicable, try all issues of law
or fact within one hundred twenty (120) days after the date of the conference
and (iii) report a statement of decision within twenty (20) days after the
matter has been submitted for decision.
          12.6 The referee will have power to expand or limit the amount and
duration of discovery. The referee may set or extend discovery deadlines or
cutoffs for good cause, including a party’s failure to provide requested
discovery for any reason whatsoever. Unless otherwise ordered based upon good
cause shown, no party shall be entitled to “priority” in conducting discovery,
depositions may be taken by either party upon seven (7) days written notice, and
all other discovery shall be responded to within fifteen (15) days after
service. All disputes relating to discovery which cannot be resolved by the
parties shall be submitted to the referee whose decision shall be final and
binding.
          12.7 Except as expressly set forth herein, the referee shall determine
the manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.
          12.8 The referee shall be required to determine all issues in
accordance with existing case law and the statutory laws of the State of
California. The rules of evidence applicable to proceedings at law in the State
of California will be applicable to the reference proceeding. The referee shall
be empowered to enter equitable as well as legal relief, enter equitable orders
that will be binding on the parties and rule on any motion which would be
authorized in a court proceeding, including without limitation motions for
summary judgment or summary adjudication. The referee shall issue a decision at
the close of the reference proceeding which disposes of all claims of the
parties that are the subject of the reference. Pursuant to CCP § 644, such
decision shall be entered by the Court as a judgment or an order in the same
manner as if the action had been tried by the Court and any such decision will
be final, binding and conclusive. The parties reserve the right to appeal from
the final judgment or order or from any appealable decision or order entered by
the referee. The parties reserve the right to findings of fact, conclusions of
laws, a written statement of decision, and the right to move for a new trial or
a different judgment, which new trial, if granted, is also to be a reference
proceeding under this provision.

23



--------------------------------------------------------------------------------



 




          12.9 If the enabling legislation which provides for appointment of a
referee is repealed (and no successor statute is enacted), any dispute between
the parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration. The arbitration will be conducted by a
retired judge or justice, in accordance with the California Arbitration Act
§1280 through §1294.2 of the CCP as amended from time to time. The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.
          12.10 THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES
AND CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE
AND NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT)
WITH COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND
VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS
REFERENCE PROVISION WILL APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR
AMONG THEM ARISING OUT OF OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER
COMERICA DOCUMENTS.
     13. GENERAL PROVISIONS.
          13.1 Successors and Assigns. This Agreement shall bind and inure to
the benefit of the respective successors and permitted assigns of each of the
parties; provided, however, that neither this Agreement nor any rights hereunder
may be assigned by Borrower without Bank’s prior written consent, which consent
may be granted or withheld in Bank’s sole discretion. Bank shall have the right
without the consent of or notice to Borrowers to sell, transfer, negotiate, or
grant participation in all or any part of, or any interest in, Bank’s
obligations, rights and benefits hereunder.
          13.2 Indemnification. Each Borrower shall defend, indemnify and hold
harmless Bank and its officers, employees, and agents against: (a) all
obligations, demands, claims, and liabilities claimed or asserted by any other
party in connection with the transactions contemplated by this Agreement; and
(b) all losses or Bank Expenses in any way suffered, incurred, or paid by Bank
as a result of or in any way arising out of, following, or consequential to
transactions between Bank and a Borrower whether under this Agreement, or
otherwise (including without limitation reasonable attorneys fees and expenses),
except for losses caused by Bank’s gross negligence or willful misconduct.
          13.3 Time of Essence. Time is of the essence for the performance of
all obligations set forth in this Agreement.
          13.4 Severability of Provisions. Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of any specific provision.
          13.5 Amendments in Writing, Integration. Neither this Agreement nor
the Loan Documents can be amended or terminated orally. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the Loan
Documents, if any, are merged into this Agreement and the Loan Documents.
          13.6 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.
          13.7 Survival. All covenants, representations and warranties made in
this Agreement shall continue in full force and effect so long as any
Obligations remain outstanding or Bank has any obligation to make Credit
Extensions to Borrowers. The obligations of each Borrower to indemnify Bank with
respect to the expenses, damages, losses, costs and liabilities described in
Section 12.2 shall survive until all applicable statute of limitations periods
with respect to actions that may be brought against Bank have run.
          13.8 Effect of Amendment and Restatement. This Agreement is intended
to and does completely amend and restate, without novation, the Original
Agreement. All security interests granted under the Original Agreement are
hereby confirmed and ratified and shall continue to secure all Obligations under
this Agreement.
     14. CO-BORROWER PROVISIONS.

24



--------------------------------------------------------------------------------



 



          14.1 Primary Obligation. This Agreement is a primary and original
obligation of each Borrower and shall remain in effect notwithstanding future
changes in conditions, including any change of law or any invalidity or
irregularity in the creation or acquisition of any Obligations or in the
execution or delivery of any agreement between Bank and any Borrower. Each
Borrower shall be liable for existing and future Obligations as fully as if all
of all Credit Extensions were advanced to such Borrower. Bank may rely on any
certificate or representation made by any Borrower as made on behalf of, and
binding on, all Borrowers, including without limitation Advance Request Forms,
Borrowing Base Certificates and Compliance Certificates.
          14.2 Enforcement of Rights. Borrowers are jointly and severally liable
for the Obligations and Bank may proceed against one or more of the Borrowers to
enforce the Obligations without waiving its right to proceed against any of the
other Borrowers.
          14.3 Borrowers as Agents. Each Borrower appoints the other Borrower as
its agent with all necessary power and authority to give and receive notices,
certificates or demands for and on behalf of both Borrowers, to act as
disbursing agent for receipt of any Advances on behalf of each Borrower and to
apply to Bank on behalf of each Borrower for Advances, any waivers and any
consents. This authorization cannot be revoked, and Bank need not inquire as to
each Borrower’s authority to act for or on behalf of Borrower.
          14.4 Subrogation and Similar Rights. Notwithstanding any other
provision of this Agreement or any other Loan Document, each Borrower
irrevocably waives all rights that it may have at law or in equity (including,
without limitation, any law subrogating the Borrower to the rights of Bank under
the Loan Documents) to seek contribution, indemnification, or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by the Borrower with respect to the Obligations in connection with the Loan
Documents or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by the Borrower with respect to the Obligations in connection with the Loan
Documents or otherwise. Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section 13.4 shall
be null and void. If any payment is made to a Borrower in contravention of this
Section 13.4, such Borrower shall hold such payment in trust for Bank and such
payment shall be promptly delivered to Bank for application to the Obligations,
whether matured or unmatured.
          14.5 Waivers of Notice. Except as otherwise provided in this
Agreement, each Borrower waives notice of acceptance hereof; notice of the
existence, creation or acquisition of any of the Obligations; notice of an Event
of Default; notice of the amount of the Obligations outstanding at any time;
notice of intent to accelerate; notice of acceleration; notice of any adverse
change in the financial condition of any other Borrower or of any other fact
that might increase the Borrower’s risk; presentment for payment; demand;
protest and notice thereof as to any instrument; default; and all other notices
and demands to which the Borrower would otherwise be entitled. Each Borrower
waives any defense arising from any defense of any other Borrower, or by reason
of the cessation from any cause whatsoever of the liability of any other
Borrower. Bank’s failure at any time to require strict performance by any
Borrower of any provision of the Loan Documents shall not waive, alter or
diminish any right of Bank thereafter to demand strict compliance and
performance therewith. Nothing contained herein shall prevent Bank from
foreclosing on the Lien of any deed of trust, mortgage or other security
instrument, or exercising any rights available thereunder, and the exercise of
any such rights shall not constitute a legal or equitable discharge of any
Borrower. Each Borrower also waives any defense arising from any act or omission
of Bank that changes the scope of the Borrower’s risks hereunder.
          14.6 Subrogation Defenses. Each Borrower hereby waives any defense
based on impairment or destruction of its subrogation or other rights against
any other Borrower and waives all benefits which might otherwise be available to
it under California Civil Code Sections 2809, 2810, 2819, 2839, 2845, 2848,
2849, 2850, 2899, and 3433 and California Code of Civil Procedure Sections 580a,
580b, 580d and 726, as those statutory provisions are now in effect and
hereafter amended, and under any other similar statutes now and hereafter in
effect.
          14.7 Right to Settle, Release.
               (a) The liability of Borrowers hereunder shall not be diminished
by (i) any agreement, understanding or representation that any of the
Obligations is or was to be guaranteed by another Person or secured by

25



--------------------------------------------------------------------------------



 



other property, or (ii) any release or unenforceability, whether partial or
total, of rights, if any, which Bank may now or hereafter have against any other
Person, including another Borrower, or property with respect to any of the
Obligations.
               (b) Without affecting the liability of any Borrower hereunder,
Bank may (i) compromise, settle, renew, extend the time for payment, change the
manner or terms of payment, discharge the performance of, decline to enforce, or
release all or any of the Obligations with respect to a Borrower, (ii) grant
other indulgences to a Borrower in respect of the Obligations, (iii) modify in
any manner any documents relating to the Obligations with respect to a Borrower,
(iv) release, surrender or exchange any deposits or other property securing the
Obligations, whether pledged by a Borrower or any other Person, or
(v) compromise, settle, renew, or extend the time for payment, discharge the
performance of, decline to enforce, or release all or any obligations of any
guarantor, endorser or other Person who is now or may hereafter be liable with
respect to any of the Obligations.
          14.8 Subordination. All indebtedness of a Borrower now or hereafter
arising held by another Borrower is subordinated to the Obligations and the
Borrower holding the indebtedness shall take all actions reasonably requested by
Lender to effect, to enforce and to give notice of such subordination.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first above written.

                  ALLIANCE CONSULTING GROUP ASSOCIATES, INC.    
 
           
 
  By:   /s/ James Dandy
 
   
 
           
 
  Title:   V.P. of Finance
 
   
 
                ALLIANCE HOLDINGS, INC.    
 
           
 
  By:   /s/ Jeffrey B. McGroarty
 
   
 
           
 
  Title:   Vice President
 
   
 
                COMERICA BANK    
 
           
 
  By:   /s/ Beth Kinsey
 
   
 
           
 
  Title:   Senior Vice President
 
   

26



--------------------------------------------------------------------------------



 



     
DEBTOR:
  ALLIANCE CONSULTING GROUP ASSOCIATES, INC.
 
  ALLIANCE HOLDINGS, INC.
 
   
SECURED PARTY:
  COMERICA BANK

EXHIBIT A
COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT
     All personal property of Borrower (herein referred to as “Borrower” or
“Debtor”) whether presently existing or hereafter created or acquired, and
wherever located, including, but not limited to:
          (a) all accounts (including health-care-insurance receivables),
chattel paper (including tangible and electronic chattel paper), deposit
accounts, documents (including negotiable documents), equipment (including all
accessions and additions thereto), general intangibles (including payment
intangibles and software), goods (including fixtures), instruments (including
promissory notes), inventory (including all goods held for sale or lease or to
be furnished under a contract of service, and including returns and
repossessions), investment property (including securities and securities
entitlements), letter of credit rights, money, and all of Debtor’s books and
records with respect to any of the foregoing, and the computers and equipment
containing said books and records;
          (b) all common law and statutory copyrights and copyright
registrations, applications for registration, now existing or hereafter arising,
in the United States of America or in any foreign jurisdiction, obtained or to
be obtained on or in connection with any of the forgoing, or any parts thereof
or any underlying or component elements of any of the forgoing, together with
the right to copyright and all rights to renew or extend such copyrights and the
right (but not the obligation) of Secured Party to sue in its own name and/or in
the name of the Debtor for past, present and future infringements of copyright;
          (c) all trademarks, service marks, trade names and service names and
the goodwill associated therewith, together with the right to trademark and all
rights to renew or extend such trademarks and the right (but not the obligation)
of Secured Party to sue in its own name and/or in the name of the Debtor for
past, present and future infringements of trademark;
          (d) all (i) patents and patent applications filed in the United States
Patent and Trademark Office or any similar office of any foreign jurisdiction,
and interests under patent license agreements, including, without limitation,
the inventions and improvements described and claimed therein, (ii) licenses
pertaining to any patent whether Debtor is licensor or licensee, (iii) income,
royalties, damages, payments, accounts and accounts receivable now or hereafter
due and/or payable under and with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) right (but not the obligation) to sue in the name of Debtor and/or
in the name of Secured Party for past, present and future infringements thereof,
(v) rights corresponding thereto throughout the world in all jurisdictions in
which such patents have been issued or applied for, and (vi) reissues,
divisions, continuations, renewals, extensions and continuations-in-part with
respect to any of the foregoing; and
          (e) any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time, including revised Division 9 of
the Uniform Commercial Code-Secured Transactions, added by Stats. 1999, c.991
(S.B. 45), Section 35, operative July 1, 2001.

 